Title: Patrick Gibson to Thomas Jefferson, 14 December 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond
14th Decr 1818—
          
          I have received your favor of the 9th Inst covering three blank notes for renewal, also advising sundry dfts, which shall be attended to—Not a barrel of your Bedford flour has yet been received, which is unfortunate as it has declined since last month, and must be lower so soon as, the Mills can grind, and it can be brought freely into market
          
            With much respect & esteem I am Your obt Servt
            Patrick Gibson
          
        